        

CLUBCORP HOLDINGS, INC.
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
2012 STOCK AWARD PLAN
ClubCorp Holdings, Inc. (the “Company”), pursuant to the Amended and Restated
ClubCorp Holdings, Inc. 2012 Stock Award Plan, as amended (the “Plan”), hereby
grants to Participant identified below an award (the “Award”) of that number of
Performance Restricted Stock Units set forth below (the “PSUs”). This Award is
subject to all of the terms and conditions set forth herein and in the Plan
(collectively, the “Award Documents”), (which Plan has been provided to
Participant) and is incorporated herein in its entirety. All capitalized terms
not defined in this Performance Restricted Stock Agreement (this “Agreement”)
shall have the meaning ascribed thereto in the Plan.
Participant
 
Date of Grant
February 5, 2015
January 2015 Average Stock Price/Share
 
Target Award (Shares)
 
Value of Target Award on Grant Date
 
Performance Period
February 1, 2015 through January 31, 2018



1.Grant. The Company hereby grants to Participant the number of PSUs as set
forth above under Total Target Award, on the terms and conditions set forth in
this Agreement and as otherwise provided in the Plan. The Target Award shall
vest in accordance with the terms of Section 2(a) below. All PSUs granted
hereunder shall be credited to a separate account maintained for Participant on
the books of the Company (the “Account”). On any given date, the value of each
PSU credited to the Account shall equal the Fair Market Value of one share of
Common Stock. The PSUs settle in accordance with Section 2(b) hereof.
2.Terms and Conditions.
(a)Vesting of Target Award. On the last day of the Performance Period (such
date, the “Vesting Date”) a number of PSUs subject to the Target Award (which
number may be lesser than or greater than the total number of PSUs subject to
the Target Award) shall become vested and non-forfeitable based on the
attainment of the performance measure set forth on Exhibit A attached hereto;
provided, that, except as set forth in Section 4(b) below, Participant is
employed by or providing services to the Company or any of its Affiliates on the
Vesting Date. The performance measure for the Target Award is relative “Total
Shareholder Return” or “TSR” (as such terms are defined on Exhibit A) for the
Performance Period.




--------------------------------------------------------------------------------

2



(b)Settlement of PSUs. As soon as practicable following the date on which the
Committee certifies the applicable performance measure in accordance with
Exhibit A, but in no event later than March 15th of the year following the year
in which the Vesting Date occurs, vested PSUs and their associated dividend
equivalents shall be settled by (i) delivering to Participant one share of
Common Stock for each vested PSU, (ii) making a cash payment to Participant
equal to the Fair Market Value of any fractional shares of Common Stock in
respect of any vested PSUs credited to the Account, and (iii) delivering the
associated dividend equivalents and other distributions in accordance with
Section 3 below.
(c)Restrictions. The PSUs granted hereunder may not be sold, pledged or
otherwise transferred (other than by will or the laws of descent and
distribution) and may not be subject to lien, garnishment, attachment or other
legal process. Participant acknowledges and agrees that, with respect to the
PSUs credited to the Account, Participant has no voting rights with respect to
such shares of Common Stock unless and until such PSUs are settled in shares of
Common Stock pursuant to Section 2(b) hereof.
(d)Number of Shares. The number of PSUs subject to the Award may be adjusted
from time to time pursuant to the provisions of Section 12 of the Plan and any
and all new, substituted or additional securities to which Participant may be
entitled under the terms of the Award shall likewise be subject to the terms of
the Plan and this Agreement.
3.Dividend Equivalents. Each vested PSU includes the right to receive dividend
equivalents in an amount equal to the amount of the cash dividends that the
Participant would have received if the Participant owned the number of shares of
Common Stock represented by such PSU during the Performance Period, and such
dividend equivalents shall be accrued and paid to the Participant after the
Committee certifies the applicable performance measure as provided in Section
2(b) above.
















--------------------------------------------------------------------------------

3



4.Effect of Termination of Employment.
(a)    Except as set forth in Section 4(b) below, upon the termination of
Participant’s employment or service with the Company and its Affiliates, any
unvested PSUs, together with any associated dividend equivalents, shall
immediately and automatically, without any action on the part of the Company, be
forfeited without any consideration therefor. Upon the termination of
Participant’s employment or service with the Company and its Affiliates for
Cause, any vested PSUs which have not been settled prior to the date of such
termination of employment or service, together with any associated dividend
equivalents, shall be forfeited (without payment of any consideration therefor).
(b)    In the event of Participant’s termination of employment or service with
the Company and its Affiliates due to death or Disability (as defined below)
during the twelve (12) month period immediately preceding the Vesting Date, then
Participant will vest in the number of PSUs determined by the product of (A) the
number of PSUs that vest based on the attainment of the performance measure set
forth on Exhibit A for the entire applicable performance period as if
Participant had remained in employment or service with the Company or any of its
Affiliates through the applicable vesting date, multiplied by (B) a fraction,
the numerator of which is the number of days from the Date of Grant through the
date of such termination and the denominator of which is the number of days in
the applicable performance period. This prorated award shall be settled
following the end of the applicable performance period as set forth in Section
2(b) above. In such event, Participant shall also vest in the dividend
equivalents associated with the number of PSUs determined pursuant to this
Section 4(b).
(c)    For purposes of this Agreement, “Disability” shall mean a physical or
mental condition, which in the opinion of the Company, pursuant to consistently
applied guidelines, medical reports, and other evidence satisfactory to the
Company, causes the Participant to be unable to perform Participant’s services,
duties and obligations for the Company or any of its Affiliates for any ninety
(90) days during a period of one hundred eighty (180) consecutive days due to
such condition. The Company may make such determination by a physician selected
by the Company and require that the Participant submit to a medical examination
by such physician, or pursuant to the provision of benefits under any applicable
employer-sponsored group long-term disability insurance benefit program
sponsored by the Company of its Affiliates in which Participant participates.
The determination of the Company shall be binding upon the Participant.




--------------------------------------------------------------------------------

4



5.Tax Withholding. At the time the Award is made, or at any time thereafter as
requested by the Company, Participant hereby authorizes the Company to satisfy
its withholding obligations, if any, from payroll or any other amounts payable
to Participant, and Participant further agrees to make adequate provision for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company, if any, which arise in connection with
the Award, to the maximum extent permitted by law. The Committee, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may satisfy such tax withholding obligations, in whole or in part, by
withholding otherwise deliverable shares of Common Stock having an aggregate
Fair Market Value equal to (but not exceeding) the minimum amount required to be
withheld and/or by the sale of shares of Common Stock to generate sufficient
cash proceeds to satisfy any such tax withholding obligation. Participant hereby
authorizes the Company to take any steps as may be necessary to effect any such
sale and agree to pay any costs associated therewith, including without
limitation any applicable broker’s fees.
6.Rights as a Stockholder. Upon and following the delivery of such shares in
settlement of the PSUs, Participant shall be the record owner of the shares of
Common Stock so delivered unless and until such shares of Common Stock are sold
or otherwise disposed of, and as record owner shall be entitled to all rights of
a holder of shares of Common Stock, including, without limitation, voting
rights, if any, with respect to such shares of Common Stock. Prior to the
settlement of the PSUs in shares of Common Stock, Participant shall not be
deemed for any purpose to be the owner of the shares of Common Stock underlying
the PSUs.
7.Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by applicable law, this Agreement shall be deemed amended to
the extent necessary to confirm to such applicable exemptive rule.
8.Notices. Any notices provided for in this Award or the Plan shall be given in
writing and shall be delivered by hand or sent by Federal Express, certified or
registered mail, return receipt requested, postage prepaid, and shall be deemed
effectively given upon receipt or, in the case of notices delivered by mail by
the Company to Participant, five (5) days after deposit in the United
States mail, postage prepaid, addressed to Participant at the last address
Participant provided to the Company.
9.Award Not a Service Contract. The Award is not an employment or service
contract, and nothing in the Award shall be deemed to create in any way
whatsoever any obligation on Participant’s part to continue to serve as an
employee, director or consultant to the Company or any of its Affiliates. In
addition, nothing in this Award shall obligate the Company or any Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that Participant might have as an employee, director
or consultant or as any other type of service provider for the Company or any
Affiliate. Neither Participant nor any other person shall have any claim to be
granted any additional awards and there is no obligation under




--------------------------------------------------------------------------------

5



the Plan for uniformity of treatment of holders or beneficiaries of awards. The
terms and conditions of the Award granted hereunder or any other award granted
under the Plan (or otherwise) and the Committee’s determinations and
interpretations with respect thereto and/or with respect to Participant and any
recipient of an award under the Plan need not be the same (whether or not
Participant and any such other recipient are similarly situated).
10.Section 409A of the Internal Revenue Code. The intent of the parties is that
the payments and benefits under this Agreement be exempt from, or to the extent
not so exempt, comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and be administered to be exempt from or in compliance therewith,
as applicable.
11.Miscellaneous.
(a)    Participant agrees upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of this Award.
(b)    All amounts credited to the Account under this Agreement shall continue
for all purposes to be part of the general assets of the Company. Participant’s
interest in the Account shall make Participant only a general, unsecured
creditor of the Company.
(c)    Participant may file with the Company a written designation of a
beneficiary on such form as may be prescribed by the Company and may, from
time-to-time, amend or revoke such designation. If no designated beneficiary
survives Participant, Participant’s estate shall be deemed to be the
beneficiary.
(d)    Participant acknowledges and agrees that Participant has reviewed the
Award in its entirety, has had an opportunity to obtain the advice of counsel
prior to executing and accepting the Award and fully understands all provisions
of the Award.
(e)    The waiver by either party of compliance with any provision of the Award
by the other party shall not operate or be construed as a waiver of any other
provision of the Award, or of any subsequent breach by such party of a provision
of the Award.
(f)    The terms of this Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, and shall be binding on
Participant and Participant’s beneficiaries, executors, administrators, heirs
and successors.




--------------------------------------------------------------------------------

6



(g)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, and each other provision of this Agreement shall be severable and
enforceable to the extent permitted by law.
(h)    This Agreement shall be governed in all respects by the laws of the State
of Nevada, without regard to conflicts of laws principles thereof.
(i)    This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.
12.Governing Plan Document and Entire Agreement. The Award is subject to all
interpretations, amendments, rules and regulations that may from time to time be
promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of the Plan and any other document, the provisions of the
Plan shall control. This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
in respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.
[Signature page follows]




--------------------------------------------------------------------------------

7



ClubCorp Holdings, Inc.
 
Participant
 
 
By:
 
 
 
Signature
Signature
 
 
 
Title:
 
 
 
 
 
 
Name:
 
Name:
 



 

Signature Page to PSU Agreement



--------------------------------------------------------------------------------

EXHIBIT A

VESTING OF PSUs
Company Total Shareholder Return Relative to Peer Group:
Payout as Percentage of
Target Award
90th percentile or above
175%
50th percentile
100%
30th percentile
50%
less than 30th percentile
0%

Payout is capped at 100% if the Company’s TSR (as defined below) is negative.
Vesting will be determined based on linear interpolation between points shown
above.
1.    Determination of Award. Following the end of the Performance Period, the
Committee will certify the payout percentage for each target award for each
applicable performance period. The PSUs subject to vesting during the applicable
performance period will, together with their associated dividend equivalents, be
automatically forfeited if the Company’s performance during such applicable
performance period does not meet or exceed the 30th percentile. Performance at
or above the threshold level will result in PSUs becoming vested as set forth
below, and shares underlying such vested PSUs shall be distributed following
completion of the certification described above.
2.    Defined Terms. For purposes of this Agreement:
(a)    “Total Shareholder Return” or “TSR” means total shareholder return as
applied to the Company or any company in the Peer Group, defined as (A) the
stock price at the end of the applicable performance period minus the stock
price at the beginning of the applicable performance period, plus dividends and
distributions made (assuming such dividends or distributions are reinvested in
the common stock of the Company or any company in the Peer Group) during the
applicable performance period, divided by (B) the stock price at the beginning
of the applicable performance period, expressed as a percentage return.  For
purposes of computing TSR, the stock price at the beginning of each performance
period will be the average price of a share of common stock over all trading
days that occur in the last full calendar month immediately preceding such
performance period, and the stock price at the end of each performance period
will be the average price of a share of common stock over all trading days that
occur in the last full calendar month of such performance period.
(b)    “Peer Group” means the companies listed on the S&P Leisure Time Services
Select Industry Index on the first day of each




--------------------------------------------------------------------------------

2





applicable performance period (but without regard to any such company that
ceases to be publicly traded prior to the expiration of such performance
period).
3.    Calculation. For purposes of the Award, the number of PSUs subject to the
Target Award that will become vested effective as of the Vesting Date will be
calculated as follows:
(a)    FIRST: For the Company and for each other company in the Peer Group,
determine the TSR for the Performance Period.
(b)    SECOND: Rank the TSR values determined in the first step from low to high
(with the company having the lowest TSR being ranked number 1, the company with
the second lowest TSR ranked number 2, and so on) and determine the Company’s
percentile rank based upon its position in the list by dividing the Company’s
position by the total number of companies (including the Company) in the Peer
Group and rounding the quotient to the nearest hundredth.
(c)    THIRD: Plot the percentile rank for the Company determined in the second
step into the appropriate band in the left-hand column of the table above and
determine the number of PSUs vesting as a percent of the Target Award, as
applicable, which is the figure in the right-hand column of the table above
corresponding to that percentile rank. Use linear interpolation between points
in the table above to determine the percentile rank and the corresponding PSU
vesting if the Company’s percentile rank falls between two such points and is
greater than the 30th percentile and less than 90th percentile.
4.    Rules. The following rules apply to the computation of the number of PSUs
vesting:
(d)    If the Company’s TSR is negative over the applicable performance period,
the payout shall not exceed 100% of target for that performance period.
(e)    The minimum number of PSUs that may vest for any performance period is
zero and the maximum number of PSUs that may vest for any performance period is
175% of the number of PSUs granted in respect of that performance period. No
PSUs granted in respect of a performance period will vest if the percentile rank
is below the 30th percentile for that performance period (and all such PSUs and
associated dividend equivalents will be automatically forfeited).




